Case: 2:20-cv-05755-EAS-KAJ Doc #: 18-1 Filed: 03/11/21 Page: 1 of 2 PAGEID #: 80




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ELIZABETH PYLES, individually and on
behalf of others similarly situated,
                                                     Case No. 2:20cv5755
               Plaintiff,
                                                     Judge Edmund A. Sargus
              v.                                     Magistrate Judge Kimberly A. Jolson

AMGUARD INSURANCE COMPANY,

              Defendant.


                                      AGREED ENTRY

        Upon Defendant’s Second Unopposed Motion Modify the Scheduling Order (the

“Motion”) and for good cause shown, the Motion is hereby GRANTED. Defendant shall have

until the deadline to move or plead in response to Plaintiff’s Amended Complaint—currently

March 24, 2021—to file any motion related to venue or jurisdiction.

        IT IS SO ORDERED.




 Date                                           Magistrate Judge Jolson
 Case: 2:20-cv-05755-EAS-KAJ Doc #: 18-1 Filed: 03/11/21 Page: 2 of 2 PAGEID #: 81




So agreed:

Attorneys for Plaintiff and Putative Class       Attorneys for Defendant AmGUARD
Representative                                   Insurance Company

/s/ Erik D. Peterson (via email authorization)   /s/ Elizabeth E. Cary____________________
STEPHEN G. WHETSTONE (0088666)                   Sabrina Haurin (0079321)
Whetstone Legal, LLC                             Elizabeth E. Cary (0090241)
P.O. Box 6, 2 N. Main Street, Unit 2             BAILEY CAVALIERI LLC
Thornville, Ohio 43076                           10 West Broad Street, Suite 2100
Telephone: 740-785-7730                          Columbus, OH 43215
Facsimile: 740-205-8898                          Telephone: (614) 221-3155
Email: steve@whetstonelegal.com                  Fax: (614) 221-0479
                                                 shaurin@baileycav.com
ERIK D. PETERSON                                 ecary@baileycav.com
(KY Bar 93003) (admitted pro hac vice)
Mehr, Fairbanks & Peterson Trial Lawyers,        Michael Menapace
PLLC                                             (CT Bar 422895) (pro hac vice request to be
201 West Short Street, Suite 800                 submitted)
Lexington, Kentucky 40507                        WIGGIN AND DANA LLP
Telephone: 859-225-3731                          20 Church Street
Facsimile: 859-225-3830                          16th Floor
Email: edp@austinmehr.com                        Hartford, CT 06103
                                                 Telephone: (860) 297-3733
J. BRANDON McWHERTER                             Fax: (860) 297-3799
(TN Bar # 21600) (admitted pro hac vice)         mmenapace@wiggin.com
McWherter Scott Bobbitt PLC
341 Cool Springs Blvd., Suite 230
Franklin, TN 37067
(615) 354-1144
brandon@msb.law

T. JOSEPH SNODGRASS (MN Bar #231071)
(pro hac vice request to be submitted)
Larson ⦁ King, LLP
30 E. 7th Street, Suite 2800
St. Paul, MN 55101
(651) 312-6500
jsnodgrass@larsonking.com
